Steele Hays, Justice, dissenting. The appellant, having four felony convictions, was tried on May 21, 1992, for violation of Ark. Code Ann. § 5-64-401 (1987), delivery of cocaine, a Class Y felony. A jury of his peers in Arkansas County convicted appellant and sentenced him to forty years in the Department of Correction. The majority reverses the conviction and dismisses the information on nothing more than a scrivener’s error. I respectfully dissent. This case is a classic example of a rule bound approach to the law. The appellant could have had a speedy trial. His case was set for trial within the time allowed under Ark. R. Crim. P. 28. However, that was not his wish. So he asked for, and was given, a continuance of thirty-five days. His trial was rescheduled for April 7. But again, a trial was not the goal, so again he asked for, and was given, a continuance, this time for forty-one days. Now, notwithstanding the fact that appellant had averted two speedy trials by continuances totalling seventy-six days, the majority dismisses because it charges a two day delay to the state, attributable to a gap between the April 7 trial date and the April 10 order rescheduling the trial to May 21 at the request of the appellant. Ironically, this court has frequently defended a rigid application of the speedy trial rule by noting that its purpose in part, “perhaps above all,” is to serve the interests of the public in obtaining a speedy trial. See, e.g., Weaver v. State, 313 Ark. 55, 852 S.W.2d 130 (1993), and Chandler v. State, 284 Ark. 560, 683 S.W.2d 928 (1985). If that is so, the appellant is the only winner and the public interest is twice thwarted: first, it is denied a speedy trial because the appellant successfully outmaneuvered two trials with back-to-back continuances and, second, it is denied the sober satisfaction of seeing criminal activity punished, all because of a docket error of minuscule proportions. Arkansas is the only state to apply this simplistic, mechanical approach to the intricacies of case management for purposes of speedy trials. The other states and the District of Columbia uniformly adopt the four criteria approved in Barker v. Wingo, 407 U.S. 514 (1972): the length of delay, the reasons for the delay, whether the defendant asserted the right to a speedy trial and whether the defendant was prejudiced by the delay. See 78 Georgetown Law Journal 853, 984-988 (1990). If those criteria, or any one of them, were used in this instance, a different result, eminently more sensible, would clearly prevail.